UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-1018



ROBERT L. SAUNDERS,

                                             Plaintiff - Appellant,

          versus

LONG BROTHERS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-95-1628-A)


Submitted:   July 25, 1996                 Decided:   August 7, 1996


Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Robert L. Saunders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his civil complaint alleging assault. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we deny leave to proceed in forma pauperis and

dismiss the appeal on the reasoning of the district court. Saunders
v. Long Brothers, No. CA-95-1628-A (E.D. Va. Dec. 19, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                         DISMISSED




                                 2